Title: Notes on Stockholders in Congress, 23 March 1793
From: Jefferson, Thomas
To: 


Mar. 23. 1793. The following list of paper-men is communicated to me by Mr. Beckley.



Gilman.
S.H.


 
Gerry.
S.H.



Sedgwick.




Ames
S.H.



Goodhue
S.H.



Bourne. R.I.
suspected only.



Trumbul.
S.H.



Wadsworth.
S.H.



Hillhouse.
S.H.



Learned.
S.H.



Laurence
S.H. & Director




Gordon.




Boudinot.
S.H.



Dayton.
S.H.



Fitzsimmons.
S.H. & Director



D. Heister.
S.H.



Sterret




Murray
S.H.


 
Williamson
S.H.



Smith
S.H. & Director. for himself & his proxies his vote is near 1/5 of the whole







Cabot.
S.H. & Director






Sherman
S.H.






Elsworth. qu.







King.
S.H. & Director

 H. Reprs.
 Senate



Dickinson.

Stockholders
 16
 5



Morris.
S.H.
   other paper
 3
 2



Johnson.

 
 19
 7



Izard
S.H.
    suspected
 2
 1



   
    these are known to Beckley



   
    these avowed it in presence of Th: J.


